Citation Nr: 1747341	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gynecological disability, to include residuals of a pregnancy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board subsequently denied this claim in March 2015.  However, in July 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision which vacated the Board's denial and remanded the matter for additional development.  In February 2017, the Board further remanded the claim for development which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran initially filed a claim for entitlement to service connection for residuals of a pregnancy, the Board has since expanded the claim to include all gynecological disabilities, as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

There are several issues which have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability (raised in an April 2008 claim); 
(2) whether new and material evidence has been received to reopen a claim for service connection for hypertension (raised in a June 2011 lay statement); 
(3) whether new and material evidence has been received to reopen a claim for service connection for edema (raised in a June 2011 lay statement); and 
(4) entitlement to an increased combined disability rating, to include total and permanent status (raised in a February 2017 claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with uterine fibroids and menometrorrhagia.

2.  The Veteran became pregnant during active duty, and underwent subsequent therapeutic abortion.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's gynecological disability was incurred in or is otherwise etiologically related to service, to include an in-service pregnancy and subsequent therapeutic abortion.  


CONCLUSION OF LAW

The criteria for service connection for a gynecological disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for a gynecological disability, to include residuals of an in-service pregnancy.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Of note, pregnancy and childbirth do not constitute disabilities for VA rating purposes.  However, chronic residuals of medical or surgical complications of pregnancy may qualify.  38 C.F.R. § 4.116, Note 1 (2016).  

In light of the above, the Board first finds competent evidence of a current disability.  The Veteran was diagnosed with uterine fibroids and menometrorrhagia following VA examination in March 2017.  Said diagnoses are corroborated by the additional evidence of record, to include extensive VA treatment records documenting the Veteran's diagnostic and symptom history and ongoing treatment plan.  See, e.g., VA treatment records dated January 2013 (noting Veteran's ongoing heavy menstrual cycles) and February 2014 (diagnosing the Veteran with menorrhagia with metrorrhagia); see generally VA treatment records (noting Veteran's ongoing use of oral contraceptives).  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent and credible evidence of an in-service pregnancy requiring medical intervention.  In this regard, the Board acknowledges that the Veteran's service treatment records (STRs) do not document an in-service pregnancy or treatment therefor.  Additionally, the Veteran's February 1989 exit examination denotes no history of pregnancy.
However, private treatment records dated March 1989 report a 17-week gravid uterus as confirmed by ultrasound.  As the Veteran was undergoing radiation treatment for Hodgkin's lymphoma at that time, she was informed that the risk of fetal abnormalities was very high, and she thus underwent therapeutic abortion later that month.  As such, the March 2017 VA examiner concluded that the Veteran's estimated date of conception was mid-October 1988, during her active duty period of service.  Accordingly, the Board finds competent evidence that the Veteran became pregnant during service and required medical intervention via therapeutic abortion, such that the second Shedden element has been met.

Thus, the Veteran's claim may be granted upon competent evidence of a causal nexus.  There is one opinion of record in this regard.  

The March 2017 VA examiner concluded that there was no objective medical evidence to establish complications or residuals related to the Veteran's pregnancy or therapeutic abortion for first trimester radiation exposure during treatment for Hodgkin's lymphoma.  In doing so, the examiner noted the particular absence of objective medical evidence of any procedural complications, post-operative complications, or subsequent gynecological complications related to the same.

Instead, the VA examiner cited the Veteran's history of repeatedly normal gynecological, pelvic, and bimanual examinations following her pregnancy and therapeutic abortion.  Additionally, the Veteran's current diagnosis (uterine fibroids with menometrorrhagia) is not etiologically related to a pregnancy or the residuals thereof.  Instead, the risk for this condition, which is the most common tumor in women, includes such factors as race, parity, early menarche, hormonal contraception, and prenatal exposure to diethylstilbestrol, obesity, genetics, and hypertension.  Neither pregnancy, nor an uncomplicated dilateral and evacuation procedure, are recognized as risk factors for uterine fibroids with menometrorrhagia.  

The Board affords significant probative value to the March 2017 examiner's opinion, which is based upon a detailed analysis of the Veteran's medical history both pre- and post-abortion, the nature of her current diagnoses, and the known risk factors therefor.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In light of this negative opinion and the total absence of a positive nexus opinion from the record, the Board thus concludes that the Veteran's current disabilities are unrelated to her military service, to include an in-service pregnancy and subsequent termination procedure.    

In making this determination, the Board acknowledges the Veteran's assertion that a nexus is present in this case.  However, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of her disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board defers to the competent medical opinion as provided by the March 2017 VA examiner in this case.  

Briefly, the Board also acknowledges a November 1988 STR which diagnoses the Veteran with menorrhagia after chemotherapy as "possibly" related to antiprogesterone effects.  However, the Veteran's claim for entitlement to service connection for Hodgkin's disease has been repeatedly denied by VA, most recently in a June 2005 Board decision.  As such, the Veteran may not establish service connection for any gynecological disability stemming from her Hodgkin's disease or the treatment thereof.  

Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016).  Accordingly, the Veteran's claim for entitlement to service connection is denied.  


ORDER

Entitlement to service connection for a gynecological disability is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


